DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 02/23/21 has been entered. Claims 25, 33-35, 37, and 41 have been amended, claims 32 and 36 have been cancelled, and new claims 45-46 have been entered. Claims 25-31, 33-35, and 37-46 are addressed in the following office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/466,740, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the application does not divulge “an everted portion extending proximally past at least the distal portion of the tubular structure” or “an everted portion extending proximally past at least a portion of the scaffold member”. Hence, claims 25-40 are not entitled to the benefit of the prior application.

The disclosure of the prior-filed application, Application No. PCT/US2013/061470, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the application does not divulge “an everted portion extending proximally past at least the distal portion of the tubular structure” or “an everted portion extending proximally past at least a portion of the scaffold member”. Hence, claims 25-40 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 61/728,775, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the application does not divulge “an everted portion extending proximally past at least the distal portion of the tubular structure” or “an everted portion extending proximally past at least a portion of the scaffold member”. Hence, claims 25-40 are not entitled to the benefit of the prior application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Williams on 05/18/21.

Claims 28, 30, and 37-46 have been cancelled. 
25.	(Currently Amended) A system for treating occlusive material in a blood vessel, comprising: 
a pusher defining a lumen; 
an elongated member positioned within the lumen, wherein the elongated member is 
transposable within the lumen independently of the pusher; 
an expandable tubular structure having a distal portion and a proximal portion, wherein the 
proximal portion is attached to the pusher, wherein the expandable tubular structure is porous and has an elongate shape, and wherein the expandable tubular structure is configured to engage the occlusive material; and 
an expandable capture member configured to capture a portion of the occlusive material, 
the expandable capture member including: 
a first end portion
a second end portion coupled to the elongated member; 
an everted portion extending proximally past at least the distal portion of the 
expandable tubular structure, wherein proximal retraction of the elongated member relative to the pusher forms the everted portion of the expandable capture member; and 
a non-everted portion.

26.	(Currently Amended) The occlusion management system of claim 25 wherein the expandable tubular structure is formed from a porous mesh or scaffold.

expandable capture member is a braided structure.

29.	(Currently Amended) The occlusion management system of claim 25 wherein the expandable capture member is self-expanding.

31.	(Currently Amended) The occlusion management system of claim 25 wherein the expandable capture member is expandable independently of expansion of the expandable tubular structure.

34.	(Currently Amended) The occlusion management system of claim 25 wherein the lumen is a first lumen, and further comprising a catheter defining a second lumen, wherein the pusher is positioned within the second lumen, and wherein the expandable tubular structure is configured to be contained within the second lumen of the catheter in a compressed state and to self-expand to an expanded state when deployed from the catheter.

35.	(Currently Amended) The occlusion management system of claim 25 wherein the expandable tubular structure includes a distal end defining a distal opening when the expandable tubular structure is expanded, and wherein the distal end has a substantially circular cross-sectional shape.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: an elongated member positioned within the lumen, wherein the elongated member is transposable within the lumen independently of the pusher.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 25-27, 29, 31, and 33-35 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of “an elongated member positioned within the lumen, wherein the elongated member is transposable within the lumen independently of the pusher” and “wherein proximal retraction of the elongated member relative to the pusher forms the everted portion of the expandable capture member”.
Prior art reference Berrada discloses the invention substantially as claimed. In reference to allowable material Berrada discloses (Fig. 16) an elongated member (104) positioned within a lumen of a pusher (102), wherein the elongated member is transposable within the lumen independently of the pusher (Par. 0137). However, Berrada does not disclose a proximal portion of an expandable tubular structure attached to pusher and a second end portion of an expandable capture member coupled to the elongate member such that proximal retraction of the elongated member relative to the pusher forms the everted portion of the expandable capture member.
Prior art reference Paul discloses the invention substantially as claimed. In reference to allowable material Paul discloses (Fig. 2) a proximal portion of an expandable tubular portion (12) attached to the pusher (17; Par. 0032) and a second end portion of the expandable capture member (12) coupled to an elongate member (14; Par. 0027), wherein proximal retraction of the elongated member relative to the pusher forms the everted portion of the expandable capture member (Par. 0027). However, Paul fails to disclose the elongated member positioned within the lumen, wherein the elongated member is transposable within the lumen independently of the pusher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771